Case 1:21-cv-10305-RWZ Document 11 Filed 08/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NOS. 21-CV-10305, 21-CV-10722, 21-CV-10723

IN RE ESTATE OF ROBERTA NEWELL et al.,
IN RE ROBERTA G. NEWELL LIVING TRUST, et al., and
IN RE DAVID FELDMAN, et al.

MEMORANDUM & ORDER
August 19, 2021
ZOBEL, S.D.J.

On February 23, 2021, the Estate of Roberta Newell filed its notice of appeal
from the Bankruptcy Court’s order denying her motion to avoid trustee’s judicial lien.
(No. 21-cv-10305-RWZ). On April 29, 2021, the Roberta G. Newell Living Trust and
David Feldman joined the appeal. (Nos. 21-cv-10722, 21-cv-10723).

Under the Federal Rules of Civil Procedure, a court may consolidate actions that
“involve a common question of law or fact.” Fed. R. Civ. P. 42(a). “In deciding whether
to consolidate, ‘[t]he threshold issue is whether the two proceedings involve a common
party and common issues of fact or law. Once this determination is made, the trial court
has broad discretion in weighing the costs and benefits of consolidation to decide

whether that procedure is appropriate.” Messere v. Spencer, No. 11-cv-11705, 2013
U.S. Dist. LEXIS 48934, at *4—5 (D. Mass. Mar. 29, 2013) (quoting Seguro de Servicio
de Salud de P.R. v. McAuto Sys. Grp., Inc., 878 F.2d 5, 8 (1st Cir. 1989)). “When
weighing the costs and benefits of consolidation, it is appropriate to consider ‘the

convenience or inconvenience to the parties, the judicial economy, the savings in time,
Case 1:21-cv-10305-RWZ Document 11 Filed 08/19/21 Page 2 of 2

effort or expense and any confusion, delay or prejudice that might result from
consolidation.” Id. at *5 (quoting Cruickshank v. Clean Seas Co., 402 F. Supp. 2d 328,
341 (D. Mass. 2005)).

The three proceedings involve common parties and a common issue of law.
Consolidation will result in judicial economy, convenience to the parties, and the
avoidance of confusion in maintaining three separate dockets for related matters. See
In re Mergenthaler, No. 15-cv-02031, 2015 WL 13227954, at *5 (E.D.N.Y. Apr. 29,
2015) (consolidating bankruptcy appeals sua sponte where the same parties and issues
were involved).

The court therefore consolidates the three cases for all purposes under the lead
caption of In Re. Roberta Newell, Estate of et al, No. 21-cv-10305-RW/Z. All future
pleadings and submissions in all three cases shall be filed under the lead case number,

21-cv-10305-RW2Z.

August 19, 2021 9 VA,

DATE RYA W. ZOBEL
UNITED STATES DISTRICT JUDGE
